ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_09_EN.txt. 1233

DISSENTING OPINION OF JUDGE REZEK
[Translation]

Identification of the main channel of the Chobe in the Kasikili/Sedudu region
— Ambiguous nature of local geography — Criticism of the arguments relating
to navigability, visibility and natural prolongation — Interpretation of the 1890
Anglo-German Treaty in the light of history — Conduct of the Parties — Equi-
table sharing of watercourse resources — Cartography — Effective occupation
of the Island — Preponderance of evidence in favour of the finding that the
boundary lies in the southern channel and that Namibia has sovereignty over
Kasikilil/Sedudu.

1. I. am sorry to find myself in complete disagreement with the major-
ity. A particular source of regret is the gulf between the position taken by
the Judgment and my own views concerning the principle of uti possidetis
in the context of a colonial situation and the accession of peoples to inde-
pendence. Over the course of my years of service on the Supreme Court
of my own country, I learned that the majority is always right, and time
has effaced any vestiges of doubt I entertained early on about the validity
of that maxim. What follows, therefore, is not a plea in support of the
losing side, particularly since both Parties had the benefit of impeccable
representation in these proceedings, and their cases were argued
thoroughly and tenaciously by their respective counsel. I could set
out at length my support for the case put by Namibia, while paying
tribute to the opinion of the majority of the Court’s Members. How-
ever, I shall confine myself to indicating as succinctly as possible the
substance of my dissent.

2. The Court correctly understood, in the light of Article IIT of the
1890 Anglo-German Treaty, that its task was not simply to determine the
thalweg of the Chobe, but rather first of all to identify the point at which
the main channel of the river bifurcates, and then to determine the thal-
weg of this channel —— “im Thalweg des Hauptlaufes” — on the basis of
the German version, which makes it clear, to readers of the English ver-
sion, what is meant by the term “centre”.

3. In identifying the main channel, where the two branches of the
Chobe separate in order to encircle Kasikili/Sedudu Island, the Judgment
appears to seek to attach more importance to geographical considera-
tions, despite the attendant ambiguities. The northern channel has a
greater mean depth and is therefore said to be more easily navigable than
the southern channel, when the Chobe carries sufficient water to permit
navigation at all. However, navigability is referred to in the abstract,
since it is clear that, as far as actual traffic is concerned, the southern
channel has always been more heavily used. It is there, moreover,
that most of the Chobe’s water resources are found, which should be

192
KASIKILI/SEDUDU ISLAND (DISS. OP. REZEK) 1234

accessible to both Parties equally, in accordance with a basic principle of
international law relating to river boundaries.

4. The northern channel is also said to have greater “visibility” in
terms of its contours and banks, and is thus regarded, despite the linger-
ing uncertainty about comparative volumes of water, as the more sub-
stantial of the two branches of the Chobe surrounding Kasikili/Sedudu.
1 ask myself whether this could have had any significance whatsoever to
the colonial powers who negotiated the 1890 Treaty, or to their agents in
the disputed region or to the indigenous communities over subsequent
decades. This “visibility” is evidenced only by aerial photography, and
was therefore non-existent at the time when the bilateral agreement was
concluded and implemented.

5. I am unable to understand why the northern channel is considered
to constitute the “natural prolongation” of the course of the Chobe
when it reaches Kasikili/Sedudu Island. We are dealing here not with a
railway or a road, but with a natural watercourse, which does not neces-
sarily follow the most direct route. However, were I to accept that such
morphological considerations should be taken into account, it would
be difficult for me to say why the upstream prolongation should be
given more importance than the downstream prolongation: indeed, when
the two channels come together again, it is in fact the southern
channel which appears to determine the orientation of the reunited water-
course.

6. The variability of the geographical aspect highlights the importance
of the historical factor, when it comes to interpreting the 1890 Treaty cor-
rectly. It is likely that the parties used the conventional formulas for
determination of the boundary line when it follows a watercourse on
which islands are located, without according any particular attention to
the features specific to the Kasikili/Sedudu area. There is no doubt, how-
ever, that the two powers became aware, with the passage of time, of the
need to arrive at a proper interpretation of the Treaty in regard to the
determination of the boundary at that precise location. Rather than seek
to ascertain what the parties concerned meant by the words “main chan-
nel”, since they probably had nothing special in mind, it fell to the Court
to determine, with specific reference to the disputed area, what they read
into those words during the decades following the conclusion of the 1890
Treaty.

7. All the same, it seems to me proven that access by river to the Zam-
bezi was not the key objective for the parties to the 1890 Treaty, particu-
larly for Germany. J accept that the main aim in the treaty negotiation
was to delimit spheres of influence between the two powers. That aim was
to be attained in the light of certain principles governing river bound-
aries, foremost among which is that of equality of access to the resources
of a watercourse. An examination of the object and purpose of the 1890
Treaty also results in the identification of the southern channel as the
main channel:

193
KASIKILI/SEDUDU ISLAND (DISS. OP. REZEK) 1235

“For, if the boundary were to be redrawn along the northern
channel, Namibia would be entirely shut off from the southern chan-
nel — as it is, indeed, today because of the illegal military occupa-
tion of the Island. It would thereby be denied the use of the Chobe
River where it actually serves the needs and interests of both ripar-
ian States. To continue this state of affairs by redrawing the bound-
ary according to Botswana’s claims would be incompatible with the
object and purpose of the 1890 Treaty. It would also subvert the
general principle of equitable and reasonable sharing of the resources
of a boundary river enunciated by this Court in the case concerning
the Gabcikovo-Nagymaros Project.” (CR 99/1, p. 66 (Delbrück, for
Namibia)).

8. Practice subsequent to the conclusion of the 1890 Treaty indicates
as a whole that, as from the first decades after that date, the parties iden-
tified the southern channel as the main channel of the Chobe, where the
latter reaches Kasikili/Sedudu Island. This is, moreover, acknowledged in
the Judgment, which states that prior to 1947 the boundary “had until
then been supposed to be located in the southern channel of the Chobe”
(para. 62).

9. The agreements between the parties concerning the interpretation of
the 1890 Treaty or the application of its rules contain information of
varying import. As far as both Captain Eason’s opinion and the 1948
Trollope-Redman report are concerned, I consider that Namibia is cor-
rect in its assertion that:

“The question whether the deeper channel is ‘the main channel’
within the meaning of the Treaty is an inference of law, as to which
the officials have no particular expertise. If, as Namibia contends,
the criterion of depth is not the correct one for identifying the main
channel, then the reports of the officials are of no assistance in deter-
mining the main channel.” (CR 99/11, p. 56 (Chayes).)

The Trollope-Dickinson agreement of 1951 confirmed the status quo
ante, particularly as regards occupation of the Island by the Masubia, as
well as the designation of the northern channel as “free for all”. The
parties “reserved their rights”. I regarded this “gentlemen’s agreement”
as primarily indicative of the redundancy of declaring open the southern
channel, which was understood to be the international boundary.

10. The map evidence is copious, but admittedly is not totally consist-
ent. However, it is not just a matter of there being a numerical majority
of maps on which the boundary at Kasikili/Sedudu is depicted as the
southern channel; I was struck by the variety of sources and the temporal
continuity displayed by these documents: the 1909 German map; the
1933 British map GSGS 3915; the 1949 South African map TSO 400/
558; the United Nations map No. 3158, published in 1985. The most

194
KASIKILI/SEDUDU ISLAND (DISS. OP. REZEK) 1236

impressive cartographic materials produced over that lengthy period date
from the period of effective occupation of the Island and, in my view,
confirm Namibia’s rights.

11. There is scope, in principle, for the application in this case of the
doctrines of prescription and acquiescence. Such application is fully in
keeping with the provisions of the Special Agreement, as readily acknow-
ledged.

These doctrines give expression to customary rules of international
law, which are moreover of long standing, based on general principles
such as “effectivité” and good faith, as well as on the dictates of reason,
such as consideration of the passage of time and of failure to act. The
Court has jurisdiction, under the terms of the Special Agreement, to give
a ruling “on the basis of the Anglo-German Treaty of | July 1890 and the
rules and principles of international law”.

12. I consider that the occupation of the Island by the Masubia from
the Caprivi side of the Chobe, an indisputable fact, dating back to a
point in time close to the entry into force of the 1890 Treaty, and con-
tinuing at least until — and perhaps even beyond — a date close to that
of Botswana’s independence, can be considered to provide justification
for acquisitive prescription. However, in my view interpretation of the
1890 Treaty in the light of history, and in a manner at least fully com-
patible with the hydromorphology of the disputed area, in itself provides
sufficient grounds for recognition of the rights of the potential beneficiary
of prescription, i.e., Namibia. Even if that were not so — in particular, if
the interpretation of the Treaty effectively resulted in placing the main
channel of the Chobe to the north of Kasikili/Sedudu — I would find
myself able to take the view that the process of acquisitive prescription in
favour of Namibia was completed even before the two former colonies
became independent: a process involving all the attendant elements of
prescription, including acquiescence by the other colonial power.

13. The Judgment does not deny that “links of allegiance may have
existed between the Masubia and the Caprivi authorities” (para. 98). It
does not, however, consider it “proven that the members of this tribe
occupied the Island à titre de souverain”. To my mind, the animus of the
occupation, its nature and its effects must be evaluated in the light of the
surrounding circumstances and the period. What actions or indicia would
have had to mark the presence of the Masubia on Kasikili/Sedudu Island
in order for it to be recognized that they were there à titre de souverain?
In my opinion, to deny that the indigenous occupation of the Island has
any legal legitimacy and to take the view that this people lacked the
necessary rights to live there à titre de souverain is an approach which
would only make sense if we were still living in the first half of the century
and the boundary dispute was not between the successors of Germany
and Great Britain, but between the two powers themselves.

14. The Masubia were “private persons” according to the Judgment.
Their allegiance did not, therefore, constitute sufficient title. It would per-
haps have required the continued presence of agents of the German State

195
KASIKILI/SEDUDU ISLAND (DISS. OP. REZEK) 1237

to justify either acquisitive prescription or the idea of conduct serving to
confirm a particular interpretation of the 1890 Treaty. I nevertheless
incline to the view that private persons provide perfect evidence of a
peaceful occupation which deserves the protection of the law. Private
persons — not agents of the State — wrote the history of uti possidetis in
much of the American continent, where they altered the course of fron-
tiers, frequently in defiance of the claims of the colonial powers.

15. ! would readily admit that occupation by private persons would
have no such legitimacy if the community in question was there under the
authority of the other power or, at the very least, if it lived side by side
with agents of the other power. In this case, even the presence on
Kasikili/Sedudu Island of private persons bearing allegiance to Great
Britain has not been confirmed with a minimum degree of permanency.
Hence the relevance of the lesson drawn by the Permanent Court of
International Justice in the case concerning the Legal Status of Eastern
Greenland:

“It is impossible to read the records of the decisions in cases as to
territorial sovereignty without observing that in many cases the tri-
bunal has been satisfied with very little in the way of the actual exer-
cise of sovereign rights, provided that the other State could not
make out a superior claim. This is particularly true in the case of
claims to sovereignty over areas in thinly populated or unsettled
countries.” (Judgment of 5 April 1933, P.C LJ, Series AIB, No. 53,
p. 46.)

16. With all due respect and not without regret, I dissociate myself
from the majority of the Court. I would have reached the opposite con-
clusion in this case.

(Signed) Francisco REZEK.

196
